In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-1032
MARY A. SPEARMAN,
                                             Plaintiff-Appellant,
                                v.

TOM WOOD PONTIAC-GMC,
INCORPORATED,
                                             Defendant-Appellee.
                         ____________
           Appeal from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
             No. 00 C 1340—John D. Tinder, Judge.
                         ____________
ARGUED SEPTEMBER 10, 2002—DECIDED DECEMBER 3, 2002
                   ____________


 Before COFFEY, ROVNER and WILLIAMS, Circuit Judges.
  ROVNER, Circuit Judge. Mary Spearman purchased a
car from Tom Wood Pontiac-GMC, Inc. (“Tom Wood”), and
financed the purchase through the dealership. The Truth
in Lending Act (“TILA”) requires that certain informa-
tion be disclosed to a consumer in writing in a form the
consumer may keep prior to the consummation of a credit
transaction. Spearman concedes that Tom Wood provided
the necessary disclosures and that the disclosures were
in writing. She sued the dealership, however, asserting
that the disclosures were not in a form she could keep
and that the disclosures were not made prior to the con-
summation of the transaction. After considering Spear-
2                                              No. 02-1032

man’s deposition, the sole piece of evidence submitted in
cross motions for summary judgment, the district court
granted judgment in favor of Tom Wood. We affirm.


                            I.
  In July 1999, Spearman went to the Tom Wood dealer-
ship and discussed the purchase of a car with a salesman.
Within a few days of August 26, 1999, she executed a
“Retail Installment Contract and Security Agreement”
(“Contract”) in connection with the purchase of a 1997
Chrysler Sebring from Tom Wood. The Contract contained
a section dedicated to notices required by TILA. Spearman
does not dispute that the section of the Contract titled
“Truth in Lending Disclosures” contained all of the dis-
closures required by TILA. The Tom Wood salesman pre-
sented the Contract to Spearman in quadruplicate form,
sealed across the top. The pages of the form were not
labeled to indicate the intended recipient of each copy. One
of the four copies was intended for Spearman, and as
soon as she reviewed and signed the Contract, the sales-
man removed Spearman’s copy and handed it to her. He
removed the copy by tearing along a perforation at the
top of the document. Spearman was unaware that one of
the four copies was intended for her to keep until the
salesman handed a copy to her. She testified in her dep-
osition that she would have been uncomfortable tearing
out a page and keeping it for herself before signing. The
Tom Wood salesman did not give Spearman any other
copy of the disclosures before presenting her with the
Contract in the form we have described. Before Spearman
signed the Contract, the Tom Wood salesman told her that
he would try to obtain a better financing rate for her and
that if he were able to do so, she could simply execute a
new Contract. The salesman did not subsequently offer
Spearman a lower financing rate. Spearman conceded that
No. 02-1032                                               3

she had no intention of shopping around for a better rate
herself. However, she later testified that she would not
have signed the Contract had she known she would be
held to the rate specified in the Contract.
  Spearman sued Tom Wood pursuant to 15 U.S.C. § 1601,
et seq. and Federal Reserve Board Regulation Z, 12 C.F.R.
§ 226.17, for failing to provide the necessary TILA dis-
closures in writing, in a form the consumer may keep,
prior to consummation of the transaction. The district
court initially granted judgment in favor of Spearman,
finding that the deal was consummated the moment
Spearman signed the Contract and that the salesman
did not give her a copy she could keep until after signing.
Tom Wood moved for reconsideration and the district
court reversed course, this time granting judgment in
favor of Tom Wood. The court determined that providing
the disclosure contemporaneously with consummation
was sufficient under TILA and Regulation Z, and that
there was no meaningful distinction between tearing off
a copy before or after the consumer signed the document.
The district court also found that Spearman suffered
no actual damages as a result of any purported violation
of TILA because she conceded she had no intention of
shopping around for a better rate. The court found that
our decision in Brown v. Payday Check Advance, Inc., 202
F.3d 987 (7th Cir. 2000), cert. denied, 531 U.S. 820 (2000),
precluded Spearman from receiving statutory damages
for a violation of section 1638(b)(1). The court therefore
held that, because she suffered no damages, Spearman
could not prevail on her claim even if she proved a viola-
tion of TILA and Regulation Z. The court granted judg-
ment in favor of Tom Wood. Spearman appeals.


                            II.
 We review the district court’s grant of summary judg-
ment de novo. Janikowski v. Lynch Ford, Inc., 210 F.3d
4                                              No. 02-1032

765, 767 (7th Cir. 2000). Summary judgment is appropri-
ate when there are no genuine issues of material fact
and the moving party is entitled to judgment as a matter
of law. Id.; Fed. R. Civ. P. 56(c). The parties here agree
on the salient facts. A Tom Wood salesman handed Spear-
man a multi-part form containing the required disclo-
sures. She was unaware that one of the copies was in-
tended for her to keep. She reviewed the Contract, signed
it, and the salesman tore out her copy and handed it to
her. The only question is whether Tom Wood’s actions
conformed to the highly technical requirements of TILA
as expressed in Regulation Z.
  TILA requires that a creditor disclose certain facts “be-
fore the credit is extended.” 15 U.S.C. § 1638(b). The
Federal Reserve Board has issued regulations implement-
ing this statute (often referred to as “Regulation Z”) and
has also issued an Official Staff Commentary providing
further explanation. See 12 C.F.R. §§ 226.17 and Supp. I;
Clay v. Johnson, 264 F.3d 744, 748 (7th Cir. 2001) (the
Federal Reserve Board’s official staff commentary to Reg-
ulation Z is dispositive in TILA cases unless the commen-
tary is demonstrably irrational). The regulations provide,
in relevant part:
    The creditor shall make the disclosures required by
    this subpart clearly and conspicuously in writing, in a
    form that the consumer may keep.
12 C.F.R. § 226.17(a). As for the timing of the disclosures,
the regulations provide that “[t]he creditor shall make
disclosures before consummation of the transaction.” 12
C.F.R. § 226.17(b). The Commentary to the regulations
clarifies that the disclosures may appear on the same
document with the credit contract (as happened here) so
long as they are segregated from other information ap-
pearing on the form. The Commentary also explains the
timing requirement of the statute in greater detail:
No. 02-1032                                               5

    As a general rule, disclosures must be made before
    “consummation” of the transaction. The disclosure
    need not be given any particular time before consum-
    mation except in certain mortgage transactions[.] . . .
12 C.F.R. § 226, Supp. I, at 17(b). According to the Com-
mentary, state law governs in determining when the deal
is consummated. Consummation generally refers to the
time when the consumer becomes contractually obliged
on the credit arrangement. 12 C.F.R. § 226, Supp. I, at
2(a)(13). The Commentary specifies that a credit trans-
action is not consummated at the time the underlying
sale is final but rather at the time the consumer becomes
obligated to accept a particular credit arrangement. Id.;
Janikowski, 210 F.3d at 767 (TILA disclosures must be
given before the consumer becomes contractually obli-
gated on a credit transaction).
  Spearman does not object to the content or placement
of the disclosures, claiming only that they were not pro-
vided in a form she could keep before consummation of
the transaction. In particular, she complains that she did
not know she could keep a copy of the disclosures prior
to consummation, that she did not feel comfortable tear-
ing off a copy of the unlabeled, bound, multi-page packet,
and that Tom Wood did not offer her the single page copy
of the disclosures until after she signed the Contract.
Spearman objects that the district court opinion places
the burden on the consumer to know her rights and affir-
matively take steps to assure the creditor’s compliance
in contravention of the transition in Congressional policy
from “Let the buyer beware” to “Let the seller disclose.”
Mourning v. Family Publications Service, Inc., 411 U.S. 356,
377 (1973). Spearman argues that she was deprived of
the opportunity to shop around for a better deal with
Tom Wood’s deal in hand for comparison.
  For the sake of clarity, we will address the two main
parts of Spearman’s argument separately. Parsing out
6                                              No. 02-1032

the requirements of the statute and regulations, the
disclosures must be made (1) before consummation and
(2) in a form the consumer may keep. As we noted above,
the disclosures may be made in the same document as
the credit agreement so long as they are properly segre-
gated. Moreover, the disclosure need not be given any
particular time before consummation. Thus, the creditor
may fulfill the timing requirements of TILA and Regula-
tion Z by providing the consumer with a copy of the con-
tract containing the appropriate disclosures moments be-
fore the consumer signs the contract. Tom Wood fulfilled
this timing requirement by giving Spearman four copies
of the disclosures in the form of the four-part Contract
moments before she signed.
   Spearman’s complaint is that the disclosures were not
in a form she could keep until after she signed the Contract
and her copy was separated out. But a commonsense
understanding of the transaction defies this contention. The
Tom Wood salesman handed Spearman four copies of the
disclosures before consummation of the deal. Spearman
testified that she reviewed the Contract before signing
it and that no one told her she could not keep it. Indeed,
Spearman has presented no evidence that she was not
free to keep all or part of the packet the salesman handed
her. At that point, she was in physical possession of all
four copies and there is no evidence in the record that
the salesman would have taken them back. Although
Spearman testified that she did not know she could keep
this document (or any part of it) and that she felt some
discomfort over tearing out a page, the only evidence in
the record demonstrates that her reluctance to keep the
document given to her was idiosyncratic. TILA does not
require a creditor to explain a borrower’s rights in this
situation. Under Spearman’s view of the evidence, the
salesman would have been required to hand over the
disclosures and then say, for example, “This is yours to
keep.” TILA imposes no such obligation.
No. 02-1032                                               7

  Before signing, the evidence shows only that the en-
tire packet was Spearman’s to keep. The subsequent
acts of the salesman demonstrated that, after signing, at
least one copy of the document was in fact Spearman’s to
keep. After Spearman signed the Contract, the salesman
removed the three copies for the dealership and again
handed Spearman her copy of the document. In other
words, the Tom Wood salesman gave Spearman the re-
quired disclosures and there is no evidence he would
have taken them back if she had declined to sign at that
time. There was nothing so unusual about the form of the
disclosure that an average consumer would not under-
stand he or she could keep the packet, even without sign-
ing. The document had been filled out to reflect the buyer,
the seller, the specific automobile and all of the financial
terms relating to the sale. Once filled out, the form was
useless for any transaction other than the one proposed
with Spearman. Moreover, the disclosures were not made,
for example, on a large sign posted in the dealership’s
business office or in a bound book or in some other form
that an average consumer would be reluctant to keep.
Rather, the disclosures were contained on a four-part
carbonless form much like forms that consumers encoun-
ter every day, when placing an order, for example. The
fact that multiple copies were available would, we think,
make an average consumer less reluctant to take a copy
(or even the whole packet) for herself. Spearman herself
provides the most likely explanation for why she did not
take a copy of the Contract without signing. She had
no intention of shopping around for better rates. Tom
Wood did all it was required to do when it gave Spearman
a copy of the disclosures in a form she could keep before
she signed the credit deal.
  We might have a different case if Spearman tried to
keep the four-part form and the salesman told her she
could not, or if the salesman attempted to repossess all
8                                            No. 02-1032

or part of the packet. The only evidence in the record,
though, indicates that the dealership handed over a docu-
ment Spearman could keep. Because we find that Tom
Wood did not violate TILA or Regulation Z, we need not
address Spearman’s other argument that she is entitled
to statutory damages even though she admittedly suf-
fered no actual damages because she had no intention
of shopping for a better deal. We accordingly decline to
reconsider our ruling in Brown v. Payday Check Advance,
Inc., 202 F.3d 987 (7th Cir. 2000).
                                               AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—12-3-02